DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/21 is being considered by the examiner.

				Claim Status
Claims 1-21 are pending and are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “an access port” is unclear and indefinite. Where is the access port relative to the sealing ring and where does the access port connect to? Please clarify the arrangement of the access port relative to the other claimed structures.
Regarding Claim 1, the limitation “midline plate” is unclear and indefinite. Where is the midline plate relative to the other structures? Is it only relative to an outer body? Is the midline plate horizontal or vertical? Please clarify the arrangement of the midline plate. 
Regarding Claim 1, the limitation “a vacuum chamber can be formed by the test tube, the sealant ring and a vacuum chamber is formed by the test tube holder, the sealant ring, the base” is unclear and indefinite. Are these the same vacuum chamber or different vacuum chamber as the claim states “a vacuum chamber”? Please clarify “a vacuum chamber”.
Regarding Claim 2, the limitation “the access hole has a larger diameter than the test tube holder sealant ring” is unclear and indefinite. What is the larger diameter in relation to- is it the diameter of the test tube holder sealant ring? Please clarify.
Regarding Claim 6, the limitation “an access area and a circular area; wherein the retainer plate is configured to further secure the test tube holder by placing the test tube holder within the circular area and the vacuum tube within the access area” is unclear and indefinite. What is the structure of an access area and a circular area? Are these the same, different, or overlapping areas? Are these predetermined or marked areas on a surface of the retainer plate? What are the boundaries of the access area and the circular area. Please clarify.
Regarding Claim 7, the limitation “the vacuum pump is housed internally within the outer body” is unclear and indefinite when considered with the limitation claim 1 “and the external outlet is configured to be connected to a vacuum pump”. Claim 7 is dependent on claim 1. How is the vacuum pump housed internally yet connected to an external outlet? Would the external outlet indicate that it is external and then not internal? Please clarify the connection of the vacuum pump when it is housed internally.
Regarding Claim 9, the limitation “forming an aperture” is unclear and indefinite. How is an aperture formed? Is it formed from adjacent first access hole and a second access hole? Please clarify how an aperture can be formed.
Regarding Claim 9, the limitation “an access port” is unclear and indefinite. Where is the access port relative to the sealing ring and where does the access port connect to? A sealing ring usually surrounds a structure entirely in order to seal. How is there an access port in the sealing ring? Please clarify the arrangement of the access port relative to the other claimed structures.
Regarding Claim 9, the limitation “midline plate” is unclear and indefinite. Where is the midline plate relative to the other structures? Is it only relative to an outer body? Is the midline plate horizontal or vertical? Please clarify the arrangement of the midline plate. 
Regarding Claim 13, the limitation “the receptacle sealant rings” are unclear and indefinite. Claim 13 depends on claim 9. Claim 9 discloses a first sealant ring and a second sealant ring. Are these the same or different than the receptacle sealant rings? Please clarify.
Regarding Claims 14, 15, and 16, the limitation “the sealant rings” is unclear and indefinite. Claim 13 depends on claim 9. Claim 9 discloses a first sealant ring and a second sealant ring. Are these the same or different than the sealant rings? Please clarify.
Regarding Claim 17, the limitation “wherein the top plate forms a tank aperture” is unclear and indefinite. How is an aperture formed from plates? Where is there an aperture in the top plate- is this a central hole in the top plate? How does aperture relate to the rest of the structures claimed? Please clarify where the tank aperture is in the top plate and which surface it is on and whether the aperture 
Regarding Claim 17, the limitation “a receptacle attached to a hollow stem, the hollow stem connected to the tank via the spring and extending out of the tank through the tank aperture” is unclear and indefinite. What is the arrangement of the receptacle and the tank and the spring relative to the hollow stem? How is the receptacle attached to the hollow stem? (Dependent claims 19-21 refer to o-ring or seal. Is this how these structures are connected?) Please clarify the arrangement of the claimed structures.
Regarding Claim 17, the limitation “the hollow stem forms an hollow stem aperture in the side wall” is unclear and indefinite. How does the hollow stem form the hollow stem aperture? Is the aperture extending the full length of the sidewall or partial length of the sidewall. Please clarify the hollow stem aperture. 
Regarding Claim 17, the limitation “a vacuum is applied to the tank via a vacuum hose connected to a vacuum pump” is unclear and indefinite. Where is the vacuum hose relative to the tank aperture, the top plate and the bottom plate of the tank the spring, the hollow stem, and the hollow stem aperture? Where is the vacuum pump relative to the tank aperture, the top plate and the bottom plate of the tank the spring, the hollow stem, and the hollow stem aperture? Please clarify where the vacuum hose and the vacuum pump are relative to the other claimed structures. 
Claims 2-5, 8, 10-12, and 18-21 are rejected by virtue of being dependent on a base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laska (US Patent 5,993,795).

Regarding Claim 1, Laska teaches a test tube vacuum retainer system, comprising: an outer body comprising a midline plate; one or more side walls, a bottom wall, and a top plate comprising an access hole; a base; a test tube holder having an inner area comprising a sealant ring within the inner area, wherein the sealant ring comprises a resilient material and an access port, wherein the test tube holder is attached to a top surface of the base; and a vacuum tube comprising an external outlet; wherein the test tube holder is secured within the outer body to the base, which in turn is secured to the midline plate; wherein the vacuum tube is connected to the test tube holder at a first end, and the external outlet is configured to be connected to a vacuum pump configured to apply a vacuum force to the test tube holder when a test tube is inserted into the access hole and placed onto the test tube holder such that the test tube can be pulled inwardly toward the base by the vacuum force and a seal can form between a surface of the sealant ring and a surface of the test tube, and wherein a vacuum chamber can be formed by the test tube, the sealant ring and a vacuum chamber is formed by the test tube holder, the sealant ring, the base (FIGS. 6A and 6B illustrate improvement of the hermetic seal of storage tray assembly 1 by inserting a gasket 11 between rim 7 of cover section 4 and test tube guide plate 32 next to rim 9 of center section 3. The hermetic seal can be maintained by an external force exerted on cover section 4 and base section 2. Such a force can be applied by any suitable methods such as by a clamp or by a slight vacuum generated inside tray assembly 1 (not shown). One of ordinary skill in the art has the knowledge to define a clamp or to provide the means to generate a vacuum inside the storage tray assembly 1. The hermetic seal may be manually or automatically enforced by utilizing a compressible gasket or o-ring. Col. 7, lines 18-30).  

Regarding Claim 3, Laska teaches the test tube vacuum retainer system as recited in claim 1, wherein the sealant ring comprises an o-ring (The hermetic seal may be manually or automatically enforced by utilizing a compressible gasket or o-ring.Col. 7, lines 29 and 30).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Laska (US Patent 5,993,795).
Regarding Claim 2, Laska teaches the test tube vacuum retainer system as recited in claim 1.
Laska is silent to the access hole has a larger diameter than the test tube holder sealant ring.  
Regarding the size of the diameter, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the access hole has a larger diameter than the test tube holder sealant ring in order to fit structures together for a tight seal.  	

Regarding Claims 4 and 5, Laska teaches the test tube vacuum retainer system as recited in claim 1 and the sealant ring (o-ring as taught by Laska, see teachings above in claim 3).
Laska is silent to wherein the sealant ring comprises a spherical seal and wherein the sealant ring comprises a conical seal.  
Regarding spherical and conical, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the sealing ring in the device of Laska to be a spherical seal or a conical seal in order to provide alternative shapes for a tight seal. 
	
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Laska (US Patent 5,993,795), in view of Justin (US Pub 2005/0089444).
	Regarding Claims 7 and 8, Laska teaches the test tube vacuum retainer system as recited in claim 1.
Laska is silent to wherein the vacuum pump is housed internally within the outer body and the vacuum pump is housed externally outside the outer body.  
Justin teaches in the related art of a vacuum chamber. [0081] As shown in FIG. 4, the vacuum system 300 further includes a vacuum pump assembly 306 that supplies vacuum to the vacuum chamber 304.
A vacuum pump is associated with creating a vacuum in a chamber. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a vacuum housed internally inside the outer body, as taught by Justin, in order to allow for generating a vacuum.
Regarding the vacuum pump is housed externally outside the outer body, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 VI.C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a vacuum housed externally outside the outer body, as taught by Justin, in the device of Laska, in order to allow for generating a vacuum while keeping the device compact and without additional structures stored inside.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim (prior art is applied on claim 1) and rejected due to outstanding 112b rejections applied to the base claim and claim 6. Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all the outstanding 112b issues are clarified.

Claims 9-21 are rejected but would be allowable if rewritten to clarify the outstanding 112b issues. 

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the test tube vacuum retainer system as recited in claim 1, a retainer plate comprising an access area and a circular area; wherein the retainer plate is configured to further secure the test tube holder by placing the test tube holder within the circular area and the vacuum tube within the access area; wherein the retainer plate attaches to the outer body at a location above the base and below the top plate.  

The prior art does not teach or suggest a multi-test tube vacuum retainer system, comprising: -3-Docket No.: 2017P16932WOUSApplication No.: 16/646,047Response to Office Action dated: November 19, 2021an outer body comprising a midline plate; one or more side walls, a bottom wall, and a top plate comprising a first access hole, a second access hole, a first vacuum outlet, and a second vacuum outlet; a first receptacle located under the first access hole and a second receptacle located under the second access hole, each of the first receptacle and the second receptacle comprising a vacuum chamber forming an aperture, wherein the vacuum chamber comprises a test tube sealant ring within the aperture, wherein the sealant ring comprises a resilient material and an access port; a first vacuum tube connecting the first vacuum outlet to the first receptacle; a second vacuum tube connecting the second vacuum outlet to the second receptacle; and a vacuum robot arm connected to a vacuum pump.

The prior art does not teach or suggest a tank having a top plate and a bottom plate, wherein the top plate forms a tank aperture; a spring inside the tank and attached to the tank at the bottom plate; a receptacle attached to a hollow stem; -5-Docket No.: 2017P16932WOUSApplication No.: 16/646,047 Response to Office Action dated: November 19, 2021the hollow stem connected to the tank via the spring and extending out of the tank through the tank aperture; wherein a vacuum is applied to the tank via a vacuum hose connected to a vacuum pump; wherein the hollow stem comprises a side wall, wherein the hollow stem forms an hollow stem aperture in the side wall such that when a test tube is inserted into the receptacle and a downward force is applied, the hollow stem aperture, through depression of the spring, lowers into the tank and the vacuum is transferred within the hollow stem to secure the test tube to the receptacle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 2/11/22, with respect to the 102 rejection have been fully considered and are persuasive.  The 102 rejections have been withdrawn. However, the examiner notes a new 102 rejection is applied in light of the amendment.
Applicant’s arguments, see pages 9-15, filed 2/11/22, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejections have been withdrawn. However, new 103 rejections are applied in light of the amendment.
The examiner notes there are 112b amendments in light of the amendments. Applicant may clarify the outstanding 112b issues. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JB/
/Benjamin R Whatley/           Primary Examiner, Art Unit 1798